Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 us objected to because of the following informalities:  Claims 2, 11, and 20 claim “the one or more metadata overlays, but the term “metadata” is not previously defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovett et al. (US 20160140868) in view of Stefanini (“Augmented reality in data centers”).
Re claim 1, Lovett teaches a method, comprising:
in a computing environment comprising a plurality of equipment racks wherein each  equipment rack comprises one or more of compute, storage and network assets (see [0035], in reference to Fig. 3, wherein the computing environment comprises a plurality of equipment racks 112) and (see [0002], aisles of rack of computer equipment, such as servers and switches that require maintenance).
identifying a workflow attributed to at least a portion of the assets in at least one equipment rack in the computing environment (see [0028], data center having various workflows) and ([0065] FIG. 5 displays the augmented reality of the mapping 300 of a data center 100 having a directional path 320 to the target location 504 in an electronic device 502, such as a laptop, tablet, or mobile device. FIG. 6 similarly displays the augmented reality of the mapping 300 of a data center 100 but includes a work order 602 and directions 604 to the computing device 302 requiring service or maintenance. In FIGS. 5-6, the electronic device 502 and/or the management module 220 detects the geographical position of a target location 504. In FIGS. 5-6, the target location 504 (illustrated with the highlighted portion) is identified as the cable 314 plugged into port 304 of server 306. The cable 314 is detected as in need of 
generating one or more overlays that visualize a projected impact to one or more components of the identified workflow ([0065] FIG. 5 displays the augmented reality of the mapping 300 of a data center 100 having a directional path 320 to the target location 504 in an electronic device 502, such as a laptop, tablet, or mobile device. FIG. 6 similarly displays the augmented reality of the mapping 300 of a data center 100 but includes a work order 602 and directions 604 to the computing device 302 requiring service or maintenance. In FIGS. 5-6, the electronic device 502 and/or the management module 220 detects the geographical position of a target location 504. In FIGS. 5-6, the target location 504 (illustrated with the highlighted portion) is identified as the cable 314 plugged into port 304 of server 306. The cable 314 is detected as in need of repair or maintenance. It should be noted that the target location 504 may include the computer device and/or computer components in need of repair or maintenance. Also, any computer device and/or computer components associated with the computer device and/or computer components in need of repair or maintenance may be identified as a target location 504 if necessary), (see [0070], highlight servers having service repairs), (see [0052], in reference to Fig. 5-6, wherein a series of 3D objects and illustrations  
Lovett does not explicitly teach obtaining a three-dimensional representation of the at least one equipment rack and superimposing the one or more overlays on the three-dimensional representation of the at least one equipment rack.
However, Stefanini teaches obtaining a three-dimensional representation of the at least one equipment rack (see p. 2, wherein a 3D representation of an equipment rack is shown).
and superimposing the one or more overlays on the three-dimensional representation of the at least one equipment rack (see p. 1-3, wherein an overlay graphic highlights the device in question, such as a red overlay on problematic device in the 3D representation of the equipment rack containing multiple devices).
	Lovett and Stefanini teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lovett’s augmented reality display system for equipment racks to explicitly include 3D representations of at least one equipment rack including superimposing overlays on the 3D representation, as taught by Stefanini as the references are in the analogous art of augmented reality display systems for equipment racks.  An advantage of the modification is that it achieves the result of display overlays such as red 
	Re claim 2, Lovett and Stefanini teaches claim 1.  Furthermore, Lovett teaches resenting the three-dimensional representation with the one or more metadata overlays to a user within the computing environment (see p. 1-4, wherein a 3D representation of the equipment rack shows overlays such as red and green overlays to the user.  For motivation, see claim 1.
	Re claim 3, Lovett and Stefanini teaches claim 2.  Furthermore, Lovett teaches performing steps on a smart device in possession of the user (see Fig. 5-6, wherein a smart handheld device is used in the augmented reality system).
	Re claim 4, Lovett and Stefanini teaches claim 2.  Furthermore, Lovett teaches obtaining a user selected action for which the projected impact to one or more components of the identified workflow pertains (see [0035], wherein mapping layers may be manipulated and selected by the user), (see [0069], wherein geographic position coordinates or information may be selected by the user 350 for display), and (see [0085], allowing a user to manipulate the augmented reality for selective viewing of the data center).  Lovett teaches obtaining user selection action to manipulate the augmented reality view of the data center including visualizations of workflows for equipment racks.
	Stefanini also teaches obtaining a user selected action for which the projected impact to one or more components of the identified workflow pertains (see p. 1-6, wherein a user’s action of moving a component is monitored with real-time key data to confirm the action solves the workflow problem).  For motivation, see claim 1.  Hence, both the Lovett and Stefanini references teach the limitations of claim 4.

	Re claim 6, Lovett and Stefanini teaches claim 4.  Furthermore, Stefanini teaches wherein the one or more overlays comprise one or more graphics representing an animation associated with at least a portion of the one or more components of the identified workflow (see p. 2-3 wherein a red overlay on a component is animated to show that it should be removed by the user).  For motivation, see claim 1.
	Re claim 7, Lovett and Stefanini teaches claim 6.  Furthermore, Stefanini teaches wherein the animation visually illustrates movement of a given one of the one or more components from a first asset to a second asset of the assets based on the projected impact (see Fig. 2-6, wherein animation shows the removal of a component in a red overlay at a first asset, and a green overlay of where to move the component to a second asset location).  For motivation, see claim 1.
	Re claim 8, Lovett and Stefanini teaches claim 4.  Furthermore, Stefanini teaches after presenting the one or more overlays, obtaining a user confirmation to implement the selected action (see p. 2-4, wherein overlays are presented to move a component to correct a problem as well as real-time key data being monitored by the system, and see p. 5-6, wherein a user 
	Re claim 9, Lovett and Stefanini teaches claim 1.  Furthermore, Lovett teaches wherein the computing environment is a data center (see [0015], data center as a target location).
	Claims 10 and 19 claims limitations in scope to claim 1 and is rejected for at least the reasons above.
	Claims 11-18 claim limitations in scope to claims 2-9 and are rejected for at least the reasons above.
	Claim 20 claims limitations in scope to claim 2 and is rejected for at least the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER HOANG/Primary Examiner, Art Unit 2616